IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 117,607

                              In the Matter of MATTHEW B. WORKS,
                                           Respondent.

                         ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed November 17, 2017. Two-year suspension,
stayed pending successful completion of a three-year period of probation.


        Stanton A. Hazlett, Disciplinary Administrator, argued the cause, and Michael R. Serra, Deputy
Disciplinary Administrator, was on the formal complaint for the petitioner.


        John J. Ambrosio, of Ambrosio & Ambrosio, Chtd., of Topeka, argued the cause, and Matthew B.
Works, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Matthew B. Works, of Topeka, an
attorney admitted to the practice of law in Kansas in 1982.


        On August 14, 2015, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). On September 28, 2015, the respondent filed a motion for additional
time to file an answer and a motion to continue the hearing; both motions were granted
by the hearing panel. An amended formal complaint was filed October 7, 2015. The
respondent filed an answer on October 29, 2015, admitting all facts and rule violations. A
proposed probation plan was filed on January 7, 2016. A Joint Stipulation was filed on
February 16, 2017. A hearing was held on the complaint before a panel of the Kansas

                                                    1
Board for Discipline of Attorneys on February 22, 2017, where the respondent was
personally present and represented by counsel. The hearing panel determined that
respondent violated KRPC 1.2(c) (2017 Kan. S. Ct. R. 288) (scope of representation); 1.3
(2017 Kan. S. Ct. R. 290) (diligence); 1.4(a) (2017 Kan. S. Ct. R. 291) (communication);
1.16(d) (2017 Kan. S. Ct. R. 331) (termination of representation); and 3.2 (2017 Kan. S.
Ct. R. 341) (expediting litigation).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                       "Findings of Fact


               ....


                                        "Representation of Y.P.


               "12.    On February 8, 2011, Y.P. filed a pro se notice of appeal and request for
       appointment of counsel. On April 26, 2011, the court appointed the respondent to
       represent Y.P. in the appeal. The respondent did not file a docketing statement as
       required by Rule 2.04 or take any other action. Because the appeal was not docketed, the
       case languished in the court system. Nearly 2 years later, on March 26, 2013, the court
       dismissed the case. Throughout that period of time, the respondent remained as counsel
       of record for Y.P.


               "13.    On January 18, 2013, Y.P. filed a complaint against the respondent.
       During the investigation, the respondent asserted that because the appeal lacked merit, he
       took no action to docket the appeal. The respondent also asserted that he informed Y.P.
       that her appeal had no merit. Despite the respondent's conclusion that the appeal lacked
       merit, he failed to [move] to dismiss or withdraw from the representation.




                                                   2
                                  "Representation of J.R.


        "14.     In early 2012, J.R. faced multiple felony charges in two separate criminal
cases in Shawnee County, Kansas. On March 29, 2012, the respondent entered his
appearance on behalf of J.R. With J.R.'s permission, the respondent entered into plea
negotiations, on behalf of J.R., in the two cases. The respondent informed J.R. that the
maximum possible prison sentence he could serve would be 60 months. On August 22,
2012, J.R. entered the pleas as agreed.


        "15.     After the plea hearing, J.R. learned that he faced a substantially longer
prison sentence. Additionally, J.R. believed that the judge may be biased against him
based on a previous experience J.R.'s grandparents had with the judge. J.R.
communicated his concern about the judge to the respondent. The respondent told J.R.
that the alleged bias was not worth raising.


        "16.     The court scheduled sentencing for December 7, 2012. At sentencing, the
judge ordered J.R. to serve a controlling sentence of 46 months in prison for each case.
The judge further ordered the sentences to be served consecutively, for a total sentence of
92 months.


        "17.     J.R. instructed the respondent to file an appeal on his behalf. The
respondent filed notices of appeal in each case on December 10, 2012. After filing the
notices of appeal, the respondent failed to docket the appeal. Additionally, the respondent
failed to withdraw from the representation.


        "18.     Following J.R.'s sentencing hearing, J.R. wrote many letters to the
district court seeking information. The letters were forwarded to the respondent, as he
remained as attorney of record. The respondent did not explain to J.R. the necessary next
steps to perfect the appeal.


        "19.     Nothing happened on J.R.'s appeal for 2 years.


                                               3
           "20.   On September 15, 2014, J.R. completed a poverty affidavit, requesting
appellate counsel. On September 25, 2014, the district court appointed appellate counsel
for J.R.


                                     "Conclusions of Law


           "21.   Based upon the findings of fact and the joint stipulation entered by the
parties, the hearing panel concludes as a matter of law that the respondent violated KRPC
1.2, KRPC 1.3, KRPC 1.4, KRPC 1.16, and KRPC 3.2, as detailed below.


                                          "KRPC 1.2


           "22.   A lawyer may limit the scope of the representation provided that the
limitation is reasonable [and] the client gives written informed consent to the limitation.
KRPC 1.2(c). In this case, the respondent violated KRPC 1.2(c) by limiting the scope of
the representation to representing J.R. before the district court without first obtaining
J.R.'s written consent to the limitation. Accordingly, the hearing panel concludes that the
respondent violated KRPC 1.2(c).


                                          "KRPC 1.3


           "23.   Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent Y.P. and J.R. The court appointed the respondent to represent Y.P. in
her appeal. After reviewing the matter, the respondent determined that the appeal had no
merit. After reaching that conclusion, however, the respondent failed to take any action to
dismiss the appeal. The respondent's failure to take action, caused the case to remain
pending for 2 years.


           "24.   The respondent also failed to diligently represent J.R. In that case, the
respondent filed notices of appeal on behalf of J.R., however, he failed to docket the
appeals or withdraw from the representation. The respondent's inaction led to a 2-year
delay in J.R.'s appeal.

                                               4
        "25.     Because the respondent failed to represent his clients with diligence and
promptness, the hearing panel concludes that the respondent violated KRPC 1.3 in
representing Y.P. and J.R.


                                              "KRPC 1.4


        "26.     KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' In this case, the respondent violated KRPC 1.4(a) when he failed to respond
to J.R.'s letters and keep J.R. informed about the status of the appeal following the filing
of the notices of appeal. Accordingly, the hearing panel concludes that the respondent
violated KRPC 1.4(a).


                                          "KRPC 1.16


        "27.     KRPC 1.16 governs a lawyer's responsibilities with regard to terminating
the representation. Specifically, KRPC 1.16, provides in pertinent part, as follows:


        '(a)     Except as stated in paragraph (c), a lawyer shall not represent a
        client or, where representation has commenced, shall withdraw from the
        representation of a client if . . .


        (1)      the representation will result in violation of the rules of
                 professional conduct or other law;


        (2)      the lawyer's physical or mental condition materially impairs the
                 lawyer's ability to represent the client;


        (3)      the lawyer is discharged; or




                                                 5
        (4)      the client persists in a course of action involving the lawyer's
                 services that the lawyer reasonably believes is criminal or
                 fraudulent.


        ....


        '(d)     Upon termination of representation, a lawyer shall take steps to
        the extent reasonably practicable to protect a client's interests, such as
        giving reasonable notice to the client, allowing time for employment of
        other counsel, surrendering papers and property to which the client is
        entitled and refunding any advance payment of fee that has not been
        earned. The lawyer may retain papers relating to the client to the extent
        permitted by other law.'


        "28.     After the respondent concluded that Y.P.'s appeal lacked merit, under
KRPC 1.16(a)(1), he should have withdrawn from the representation. The hearing panel
concludes that because the respondent failed to withdraw, he violated KRPC 1.16(a).


        "29.     After J.R. was sentenced, the respondent filed notices of appeal in the
two criminal cases. However, the respondent failed to inform J.R. that he needed to have
appellate counsel appointed and that in order to have appellate counsel appointed, J.R.
needed to complete a poverty affidavit. By failing to fully inform J.R. about the necessary
steps to take, the respondent failed to adequately protect J.R.'s rights, in violation of
KRPC 1.16(d). Accordingly, the hearing panel concludes that the respondent violated
KRPC 1.16(d).


                                         "KRPC 3.2


        "30.     An attorney violates KRPC 3.2 if he fails to make reasonable efforts to
expedite litigation consistent with the interests of his client. The respondent caused
unnecessary delay in Y.P.'s case and J.R.'s case by failing to take any action. As a direct
result of the respondent's inaction, both appellate cases were delayed by 2 years.
Accordingly, the hearing panel concludes that the respondent violated KRPC 3.2.

                                               6
                                    "American Bar Association
                           Standards for Imposing Lawyer Sanctions


           "31.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "32.    Duty Violated. The respondent violated his duty to his clients to provide
diligent representation and adequate communication. The respondent also violated his
duty to the legal system to expedite litigation.


           "33.    Mental State. The respondent negligently violated his duties.


           "34.    Injury. As a result of the respondent's misconduct, the respondent caused
actual and potential injury.


           "35.    Aggravating and Mitigating Factors. Aggravating circumstances are any
considerations or factors that may justify an increase in the degree of discipline to be
imposed. In reaching its recommendation for discipline, the hearing panel, in this case,
found the following aggravating factors present:


           a.      Prior Disciplinary Offenses. The respondent has been previously
           disciplined on five occasions.


           1)      On November 23, 1993, in B5722, the disciplinary administrator
           informally admonished the respondent for violating MRPC 1.4(a) and
           MRPC 1.5(d). (At that time, the rules were known as the Model Rules of
           Professional Conduct.)


                                               7
        2)       On September 22, 1998, in A7127, the disciplinary administrator
        informally admonished the respondent for having violated MRPC 1.4.


        3)       On April 7, 2000, in DA7301, the disciplinary administrator
        informally admonished the respondent for having violated KRPC 1.3.


        4)       On April 19, 2002, the Kansas Supreme Court placed the
        respondent on supervised probation for a period of 18 months, for having
        violated KRPC 1.1, KRPC 1.3, KRPC 1.4, and KRPC 3.4. On December
        4, 2003, the court discharged the respondent from probation.


        5)       On January 20, 2004, in DA8870, the disciplinary administrator
        informally admonished the respondent for having violated KRPC 1.4 and
        KRPC 1.15.


        b.       Multiple Offenses. In this case, the respondent committed
        multiple rule violations. The respondent violated KRPC 1.2, KRPC 1.3,
        KRPC 1.4, KRPC 1.16, and KRPC 3.2. Accordingly, the hearing panel
        concludes that the respondent committed multiple offenses.


        c.       Substantial Experience in the Practice of Law. The Kansas
        Supreme Court admitted the respondent to practice law in the State of
        Kansas in 1982. At the time of the misconduct, the respondent had been
        practicing law for more than 30 years.


        "36.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        a.       Absence of a Dishonest or Selfish Motive. The respondent's
        misconduct does not appear to have been motivated by dishonesty or
        selfishness.

                                              8
b.      Personal or Emotional Problems if Such Misfortunes Have
Contributed to Violation of the Kansas Rules of Professional Conduct.
The respondent suffers from major depressive disorder. Additionally,
during the relevant time period, the respondent's house burned and his
dogs perished in the fire. The respondent has struggled with repairing
and rebuilding his home. It is clear that the respondent's depression and
personal difficulties contributed to his misconduct.


c.      The Present and Past Attitude of the Attorney as Shown by His
or Her Cooperation During the Hearing and His or Her Full and Free
Acknowledgment of the Transgressions. The respondent fully cooperated
with the disciplinary process. Additionally, the respondent admitted the
facts that gave rise to the violations.


d.      Previous Good Character and Reputation in the Community
Including Any Letters from Clients, Friends and Lawyers in Support of
the Character and General Reputation of the Attorney. The respondent is
an active and productive member of the bar of Topeka, Kansas. The
respondent also enjoys the respect of his peers and generally possesses a
good character and reputation as evidenced by several letters received by
the hearing panel.


e.      Mental Disability or Chemical Dependency Including
Alcoholism or Drug Abuse When: (1) There Is Medical Evidence That
the Respondent Is Affected by a Chemical Dependency or Mental
Disability; (2) the Chemical Dependency or Mental Disability Caused
the Misconduct; (3) the Respondent's Recovery from the Chemical
Dependency or Mental Disability Is Demonstrated by a Meaningful and
Sustained Period of Successful Rehabilitation; and (4) the Recovery
Arrested the Misconduct and Recurrence of That Misconduct Is
Unlikely. The respondent suffers from major depressive disorder. From
the evidence presented, it is clear that the respondent's depression

                                          9
       contributed to the misconduct. The respondent has been in treatment for
       his depression for some time. The respondent has demonstrated a
       meaningful and sustained period of successful rehabilitation. Finally, it
       appears that the respondent's treatment for his depression has arrested the
       misconduct and recurrence of the misconduct is unlikely, provided the
       respondent remains compliant with this treatment plan.


       f.      Remorse. At the hearing on this matter, the respondent expressed
       genuine remorse for having engaged in the misconduct.


       g.      Remoteness of Prior Offenses. The discipline imposed in 1993,
       1998, 2000, 2002, and 2004 is remote in time to the misconduct in this
       case.


       "37.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


       '4.42   Suspension is generally appropriate when . . . (b) a lawyer
               engages in a pattern of neglect and causes injury or potential
               injury to a client.


       '4.43   Reprimand is generally appropriate when a lawyer is negligent
               and does not act with reasonable diligence in representing a
               client, and causes injury or potential injury to a client.


        ....


       '4.63   Reprimand is generally appropriate when a lawyer negligently
               fails to provide a client with accurate or complete information,
               and causes injury or potential injury to the client.'




                                            10
                                      "Recommendation


        "38.    The disciplinary administrator recommended that the respondent be
placed on probation subject to the terms and conditions of the proposed plan, with an
underlying period of suspension of 18 months to 2 years. The respondent requested that
he be allowed to continue to practice law subject to the terms and conditions in the
proposed plan of probation. The respondent acknowledged that in order to be granted
probation, an underlying suspension must be included. The respondent did not make a
recommendation as to the length of the underlying suspension.


        "39.    When a respondent requests probation, the hearing panel is required to
consider Kan. Sup. Ct. R. 211(g)(3), which provides:


        '(3)    The Hearing Panel shall not recommend that the Respondent be
        placed on probation unless:


        (i)     the Respondent develops a workable, substantial, and detailed
                plan of probation and provides a copy of the proposed plan of
                probation to the Disciplinary Administrator and each member of
                the Hearing Panel at least fourteen days prior to the hearing on
                the Formal Complaint;


        (ii)    the Respondent puts the proposed plan of probation into effect
                prior to the hearing on the Formal Complaint by complying with
                each of the terms and conditions of the probation plan;


        (iii)   the misconduct can be corrected by probation; and


        (iv)    placing the Respondent on probation is in the best interests of the
                legal profession and the citizens of the State of Kansas.'


        "40.    The respondent developed a workable, substantial, and detailed plan of
probation. The respondent provided a copy of the proposed plan of probation to the

                                            11
disciplinary administrator and each member of the hearing panel at least 14 days prior to
the hearing on the formal complaint. The respondent put the proposed plan of probation
into effect prior to the hearing on the formal complaint by complying with each of the
terms and conditions of the probation plan. The misconduct, in this case, can be
corrected by probation. Thus, the respondent has established each of the first three
requirements in order for the hearing panel to recommend that he be placed on
probation.


        "41.      The final factor, whether placing the respondent on probation is in the
best interests of the legal profession and the citizens of the State of Kansas requires a
close look at the respondent, his misconduct, and his past. While the respondent's
extensive disciplinary history and the serious nature of the misconduct in this case
support a period of suspension from the practice of law, the hearing panel is impressed
with the progress that the respondent has made to date. He has regularly met with his
KALAP monitor, the KALAP staff, his psychiatrist, and his psychologist. The written
reports from these treatment providers all support the respondent's continued practice
subject to the terms and conditions in the proposed plan of probation.


        "42.      The respondent has the support of his treatment providers and his peers,
including his KALAP monitor and practice supervisor. With this support in place, the
hearing panel concludes that placing the respondent on probation is in the best interests of
the legal profession and the citizens of the State of Kansas. According to his peers, the
respondent does good work for his clients and is a valued member of the bar of Topeka,
Kansas. As such, the hearing panel recommends that the respondent be placed on
probation. Thus, based on the findings of fact, conclusions of law, and ABA standards,
the hearing panel recommends that the respondent be suspended from the practice of law
for a period of 2 years and that the imposition of the suspension be suspended and the
respondent be placed on probation for a period of 3 years, subject to the following terms
and conditions:


        a.        Inventory of Cases and Clients. The respondent shall maintain a
        written inventory of all engagements by client's name. The respondent
        shall update the inventory on a daily basis. The inventory shall include

                                             12
the client's name, the client's contact information, the client's goal, the
tasks that remain to be completed, all pending deadlines, and the forum
(if any) in which the matter is pending.


b.      Practice Supervision. Jason Hoffman shall serve as the
respondent's practice supervisor. The practice supervisor shall be acting
as an officer and an agent of the court while supervising the probation
and monitoring the respondent's legal practice. The practice supervisor
shall be afforded all immunities granted by Kan. Sup. Ct. R. 223 during
the course of supervising the respondent's probation. The respondent
shall allow the practice supervisor access to his client files, calendar, and
trust account records. The respondent shall comply with any requests
made by the practice supervisor.


c.      Audits. Within 30 days of the date of this report, the practice
supervisor shall conduct an initial audit of the respondent's files.
Thereafter, every 6 months, the practice supervisor shall conduct
additional audits. If the practice supervisor discovers any violations of
the Kansas Rules of Professional Conduct, the practice supervisor shall
include such information in the audit reports. The practice supervisor
shall provide the disciplinary administrator and the respondent with a
copy of each audit report. The respondent shall follow all
recommendations and correct all deficiencies noted in the practice
supervisor's periodic audit reports.


d.      Meetings. During the first 18 months of probation, the
respondent shall meet with the practice supervisor in person on a weekly
basis. For the final 18 months of probation, the respondent shall meet
with the practice supervisor in person on a monthly basis, unless in the
practice supervisor's opinion, the meetings should occur more frequently.
The respondent shall provide the practice supervisor with an updated
copy of the written inventory during each meeting. During the meetings,
the respondent shall discuss a plan of action on each case with the

                                       13
practice supervisor. The respondent and the practice supervisor shall
review the respondent's schedule for the upcoming week (or later,
month) to determine that notices have been sent to all clients and other
appropriate parties, that the respondent is adequately prepared, that the
respondent is in compliance with all requirements of probation, and that
all files have been properly updated.


e.         Monthly Reports. The practice supervisor shall provide monthly
reports to the disciplinary administrator regarding the respondent's
compliance with the terms and conditions of probation.


f.         Office Procedures. The respondent shall work with the practice
supervisor to develop written office procedures. The written office
procedures shall cover billing, calendaring, and communication. The
respondent shall also work with the practice supervisor to develop form
letters to send to clients for regular occurring events. If, at any time
during the period of probation, the practice supervisor recommends
changes or additions to the written office procedures or form letters, the
respondent shall immediately implement the changes. The practice
supervisor shall detail the changes or additions recommended to the
respondent in his monthly report to the disciplinary administrator. The
respondent shall follow the written office procedures and utilize the form
letters.


g.         Office Assistance. The hearing panel recommends that the
respondent employ office staff, on at least a part-time basis.


h.         Client Communication. The respondent shall respond to
telephone calls, email messages, and letters within 2 business days of
receipt of the client contact. The respondent shall provide a copy of
documents to clients within 5 business days of receipt. On a quarterly
basis, the respondent shall provide each client a detailed status report of
the representation.

                                     14
i.      Psychological Treatment. The respondent shall continue his
treatment for depression throughout the period of supervised probation,
unless his treatment providers determine that continued treatment is no
longer necessary. The respondent shall follow the treatment providers'
advice regarding medication. The treatment providers shall notify the
practice supervisor and the disciplinary administrator in the event that the
respondent discontinues treatment against the recommendation of the
counselor during the probationary period. The respondent shall provide
the treatment providers with appropriate releases of information to allow
the treatment providers to provide such information to the practice
supervisor and the disciplinary administrator.


j.      KALAP Agreement. The respondent shall continue to comply
with the monitoring agreement entered into with KALAP. The
respondent shall meet with his KALAP monitor as detailed in the
agreement. The respondent shall attend the KALAP resiliency group
throughout the period of probation.


k.      Continued Cooperation. The respondent shall continue to
cooperate with the disciplinary administrator. If the disciplinary
administrator requests any additional information, the respondent shall
timely provide such information.


l.      Additional Violations. The respondent shall not violate the terms
of his probation or the provisions of the Kansas Rules of Professional
Conduct. In the event that the respondent violates any of the terms of
probation or any of the provisions of the Kansas Rules of Professional
Conduct at any time during the probationary period, the respondent shall
immediately report such violation to the practice supervisor and the
disciplinary administrator, as required by Kan. Sup. Ct. R. 211(g). The
disciplinary administrator shall take immediate action directing the
respondent to show cause why the probation should not be revoked.

                                      15
               "43.    The hearing panel recommends that the costs be assessed against the
       respondent in an amount to be certified by the disciplinary administrator."


                                             DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, the discipline that should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2017 Kan. S. Ct. R. 251). Clear
and convincing evidence is "'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the amended formal complaint, to which
he filed an answer, and adequate notice of the hearing before the panel and the hearing
before this court. Consistent with his admissions in his answer and the Joint Stipulation,
the respondent did not file exceptions to the hearing panel's final hearing report. As such,
the findings of fact are deemed admitted. Supreme Court Rule 212(c), (d) (2017 Kan. S.
Ct. R. 255). Furthermore, the evidence before the hearing panel establishes by clear and
convincing evidence the charged misconduct violated KRPC 1.2(c) (2017 Kan. S. Ct. R.
288) (scope of representation); 1.3 (2017 Kan. S. Ct. R. 290) (diligence); 1.4(a) (2017
Kan. S. Ct. R. 291) (communication); 1.16(d) (2017 Kan. S. Ct. R. 331) (termination of
representation); and 3.2 (2017 Kan. S. Ct. R. 341) (expediting litigation), and it supports
the panel's conclusions of law. We adopt the panel's conclusions.




                                                   16
       The only remaining issue before us is the appropriate discipline for respondent's
violations. At the panel hearing, at which the respondent appeared, the office of the
Disciplinary Administrator recommended that respondent be placed on probation subject
to the terms and conditions of the proposed probation plan for a period of 18 months to 2
years. The respondent requested that he be allowed to continue to practice law, subject to
the terms and conditions in the proposed plan of probation; he also acknowledged that a
period of suspension might be required. The hearing panel recommended that respondent
be suspended from the practice of law for a period of two years, that the imposition of
the suspension be suspended, and that respondent be placed on probation for a period of
three years subject to the terms and conditions listed in paragraph 42, subparagraphs a-l,
in the final hearing report.


       At the hearing before this court, at which the respondent appeared, the office of
the Disciplinary Administrator and the respondent both recommended that respondent be
suspended for two years and that imposition of the suspension be stayed for three years
pending respondent's successful service of probation governed by the terms and
conditions set forth in the final hearing report. A majority of the court agrees with that
recommendation. A minority of the court would impose a harsher sanction, including
some period of immediate suspension.


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Matthew B. Works be and is hereby disciplined
by suspension for two years, stayed for three years pending respondent's successful
service of probation governed by the terms and conditions set forth, in the final hearing
report, in accordance with Supreme Court Rule 203(a)(2), (a)(5) (2017 Kan. S. Ct. R.
234) and Supreme Court Rule 211(g) (2017 Kan. S. Ct. R. 251).


                                             17
       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




       LUCKERT and ROSEN, JJ., not participating.
       MICHAEL J. MALONE, Senior Judge, assigned.1
       JOHN J. KISNER, JR., District Judge, assigned.2




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 117,607
vice Justice Luckert under the authority vested in the Supreme Court by K.S.A. 20-2616.
2
 REPORTER'S NOTE: District Judge Kisner was appointed to hear case No. 117,607
vice Justice Rosen under the authority vested in the Supreme Court by art. 3, § 6(f) of the
Kansas Constitution.

                                            18